PER CURIAM:
This claim was submitted upon a duly executed written stipulation which revealed the following: Claimant is the owner of a residence located on James River Road in Wayne County, West Virginia, between the cities of Huntington and Ceredo. In the vicinity of claimant’s residence, the Department of Highways installed a 24-inch drain to carry surface water from nearby Interstate 64 to a point approximately fifty feet above claimant’s residence. The Department of Highways negligently failed to maintain this ditch, thereby allowing water to drain directly onto claimant’s property, causing damage to claimant’s residence and the destruction of several articles of personal property. The parties agree that the sum of $1,000.00 is a fair and equitable estimate of the damages sustained by the claimant.
As the negligent maintenance of the ditch in question was the proximate cause of claimant’s damages, the Court hereby finds the respondent liable and makes an award to the claimant in the amount stipulated.
Award of $1,000.00.